Citation Nr: 1036407	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-17 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
a right ganglion cyst with a carpal clavicular osteophyte.

5.  Entitlement to an effective date prior to October 25, 2007, 
for service connection for a right ganglion cyst with a carpal 
clavicular osteophyte.

6.  Entitlement to a temporary total rating for a period of 
convalescence from October 8, 2007 through January 15, 2008, 
following treatment for the service-connected bilateral pes 
planus with midfoot arthritis, Achilles tendonitis, and plantar 
fasciitis.  

(The issue of entitlement to a rating in excess of 30 percent for 
bilateral pes planus with midfoot arthritis, Achilles tendonitis, 
and plantar fasciitis will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1989 to August 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in April 2007, August 
2008, and July 2009.  

In July 2009, the RO granted the Veteran's claim of entitlement 
to service connection for midfoot arthritis, Achilles tendonitis, 
and plantar fasciitis, as part and parcel of his service-
connected pes planus.  During his May 2010 hearing, the Veteran 
disagreed with that decision to the extent that the RO did not 
grant separate


ratings for the midfoot arthritis, Achilles tendonitis, and 
plantar fasciitis.  The claim for separate ratings has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2009).  It 
is referred to the RO, however, for appropriate action.

The Veteran was afforded two hearings in conjunction with the 
appeal.  A hearing was held at the RO on August 26, 2009 before 
Michael A. Herman, a Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  On appeal were the issues enumerated on the 
title page.  On May 25, 2010, the Veteran was afforded a video 
conference hearing, which included the same issues.  That hearing 
was held before Veterans Law Judge, Frank J. Flowers.  The 
transcripts of those hearings have been associated with the 
claims file.  On the basis of the foregoing, the decision on the 
noted issues will be signed by a panel including each Judge that 
presided over a hearing.  See 38 C.F.R. § 20.707 (2009).

During the period between the two hearings, the Veteran perfected 
the issue of entitlement to an increased rating for pes planus.  
In May 2010, Judge Flowers also received testimony on that issue.  
Accordingly, that issue will be the subject of a separate 
decision by Judge Flowers.  


FINDINGS OF FACT

1.  During his May 25, 2010, video conference, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his claim of entitlement to service connection for a left knee 
disability.

2.  During his May 25, 2010, video conference, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his claim of entitlement to service connection for a bilateral 
ankle disability.

3.  During his May 25, 2010, video conference, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his claim of entitlement to service connection for an initial 
rating in excess of 10 percent for a right ganglion cyst with a 
carpal clavicular osteophyte.

4.  During his hearings in August 26, 2009 and May 25, 2010, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his claim of entitlement to an effective date 
prior to October 25, 2007, for service connection for a right 
ganglion cyst with a carpal clavicular osteophyte.

5.  The presence of shin splints has not been established.

6.  For the period from October 8, 2007 through January 15, 2008, 
the Veteran's pes planus did not require surgery or 
immobilization of the associated joints. 


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria to withdraw from this appeal 
the issue of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The Veteran has met the criteria to withdraw from this appeal 
the issue of entitlement to service connection for a bilateral 
ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The Veteran has met the criteria to withdraw from this appeal 
the issue of entitlement to an initial 10 percent rating for a 
right ganglion cyst with a carpal clavicular osteophyte.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

4.  The Veteran has met the criteria to withdraw from this appeal 
the issue of entitlement to an effective date prior to October 
25, 2007, for service connection for a right ganglion cyst with a 
carpal clavicular osteophyte.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

5.  The claimed shin splints are not the result of disease or 
injury incurred in or aggravated by service, nor do they meet the 
criteria for secondary service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

6.  The Veteran does not meet the criteria for a temporary total 
rating for a period of convalescence from October 8, 2007 through 
January 15, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Left Knee; the Ankles, and the Right Wrist

During his hearings in August 2009 and May 2010, the Veteran 
requested that VA withdraw from the appeal the issue of 
entitlement to an effective date prior to October 25, 2007, for 
service connection for a right ganglion cyst with a carpal 
clavicular osteophyte.  

During his May 2010 video conference, the Veteran also requested 
that the following claims be withdrawn from his appeal:  1) 
Entitlement to service connection for a left knee disability; 2) 
Entitlement to service connection for a bilateral ankle 
disability; and 3) Entitlement to an initial rating in excess of 
10 percent for a right ganglion cyst with a carpal clavicular 
osteophyte.  

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Hence, with 
respect to the foregoing issues, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review those issues, and 
they are dismissed.

VA's Duty to Notify and Assist

The issues remaining on appeal are 1) entitlement to service 
connection for shin splints and 2) entitlement to a temporary 
total rating for a period of convalescence from October 8, 2007 
through January 15, 2008.  Prior to the consideration of the 
merits of those issues, the Board must determine whether VA has 
met its statutory duty to assist him in the development of his 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

Beginning in August 2006, VA received the Veteran's claims, and 
there is no issue as to providing an appropriate application form 
or completeness of his applications.  Following the receipt of 
those applications, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for temporary total rating and for service connection, 
and set forth, generally, the criteria for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records and 
reports reflecting his treatment by private health care providers 
from November 2002 to August 2008; records reflecting his 
treatment by VA from November 2005 to October 2009; and an April 
2006 counseling statement from his employer.  

In December 1991, June 2004, June and September 2005, December 
2006, November 2007, June 2008, and March 2009, VA examined the 
Veteran, in part, to determine the nature and etiology of his 
claimed shin splints.  The VA examination reports show that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, the Board notes that the Veteran had hearings before 
members of the Board in August 2009 and May 2010.  As noted 
above, transcripts of those hearings have been associated with 
the claims folder. 

During his August 2009 hearing, the Veteran testified that his 
shin splints were due, at least in part, to his service-connected 
pes planus.  He reported that he was going to see Dr. W., an 
orthopedic specialist, to determine whether he had shin splints 
related to service.  Therefore, the Veterans Law Judge left the 
record open, so that the Veteran could submit additional 
evidence, including that from Dr. W.  To date, however, that 
evidence has not been received by VA.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claims; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the issues of entitlement to service connection for shin 
splints and entitlement to a temporary total rating for a period 
of convalescence from October 8, 2007 through January 15, 2008.

Shin Splints

The Veteran contends that he has shin splints as the result of 
the rigors of service.  During his hearings, he also suggested 
that his shin splints were aggravated by his service-connected 
pes planus.  Therefore, he maintains that service connection is 
warranted, either on a direct or secondary basis.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  Id.

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

A review of the Veteran's service treatment records discloses 
that in November 1989, the Veteran was treated for a three day 
history of right lower leg pain.  The assessment was muscle 
strain.  In February 1990, the Veteran complained of shin 
splints.  The health care provider noted that it was exercise 
related but found no evidence of trauma.  There was no diagnosis 
of shin splints, and the Veteran was referred to the brace shop 
for arch supports.  In March 1990, the Veteran was treated for 
pain in the arch of his left foot.  The assessment was pes 
planus.  At that time, he was also treated for a four week 
history of possible shin splints.  On examination, the Veteran 
did not complain of leg pain.  The assessment was resolved leg 
pain and questionable shin splints.  The Veteran completed his 
remaining year and a half of service, without any complaints or 
clinical findings of shin splints.  Indeed, that diagnosis was 
not established in service.  In fact, during his April 1991 
Medical Board examination, his legs were found to be normal.  

Because the objective evidence does not establish the presence of 
shin splints in service, the question is whether there is 
continuing symptomatology after service to support the claim.  In 
this regard, the Veteran is competent to give testimony about 
what he has experienced, such as chronic shin pain since service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of those 
complaints.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, contemporaneous evidence 
has greater probative weight than a history reported by the 
Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In addition, the Board must weigh the evidence and decide where 
to give credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11.  The Board is mindful that it cannot 
make its own independent medical determination, and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Since service, the Veteran has reported lower extremity pain.  
For example, in October 2005 and March 2006, the Veteran's 
private physician, J. H., M.D., reported that he was treating the 
Veteran for a tear of the right posterolateral meniscus.  Dr. H. 
noted that the Veteran had a history of flat feet and that he 
experienced weakness in his legs.  In January 2007, J. P. T., 
M.D., noted that the Veteran had a history of calf pain.  
Following an examination, the relevant diagnosis was posterior 
tibial tendonitis.  During VA outpatient treatment in June 2008, 
the Veteran reported discomfort in his feet and toes, extending 
into his ankles, anterior shins, and knees.  However, in no case 
were there were any findings of shin splints.  Indeed, other than 
the Veteran's statements in support of his claim, the record has 
been negative for any post-service complaints or clinical 
findings of shin splints.  This includes numerous private medical 
records as well as the reports of multiple VA orthopedic 
examinations.  

In addition to the foregoing, the Board notes that the Veteran 
did not file a claim of entitlement to service connection for 
shin splints until August 2006, approximately fifteen years after 
his discharge from service.  Had he experienced chronic shin 
splints in or after service, he certainly knew how to file such a 
claim.  Indeed, he had filed a successful claim of entitlement to 
service connection for pes planus just two months after his 
separation from service.  

While no particular piece of evidence is dispositive, the 
totality of the record is negative for evidence that the Veteran 
actually had shin splints in or after service.  Therefore, the 
Board finds the Veteran's allegations of chronic shin splints in 
and after service of doubtful credibility.  As such, they are not 
probative of the issue of entitlement to service connection.  
Indeed, the preponderance of the competent evidence is against 
the Veteran's claim, and he does not meet the criteria for 
service connection either on a direct or secondary basis.  
Accordingly, service connection for shin splints is not 
warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the 
possibility of examining the Veteran to determine whether he 
does, in fact, have shin splints.  Such examinations are 
scheduled when the medical evidence accompanying a particular 
claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) 
(2009).  In this case, however, the medical evidence is adequate 
for rating purposes, as it is completely negative for any 
competent evidence of shin splints since service.  To schedule an 
examination under such circumstances would be tantamount to a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
Veteran's claim.  However, VA's duty to assist the Veteran in the 
development of his claim does not extend to fishing expeditions.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Consequently, 
an additional examination will not be scheduled.
The Board has also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for shin splints.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102. 

The Temporary Total Rating

The Veteran contends that following treatment for plantar 
fasciitis by his private health care provider, he had to miss 
work from October 8, 2007 through January 15, 2008.  Therefore, 
he maintains that a temporary total rating is warranted for the 
period under 38 C.F.R. § 4.30.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the VA rating schedule when it is 
established by a report at hospital discharge (regular discharge 
or release to non-bed care) or outpatient release that a period 
of convalescence is warranted for a period of 1, 2, or 3 months 
following the date of such discharge or release.  38 C.F.R. 
§ 4.30.  

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.); or; 

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 
one major joint or more, application of a 
body cast, or the necessity for house 
confinement, or the necessity for continued 
use of a wheelchair or crutches (regular 
weight-bearing prohibited). (Effective as 
to outpatient surgery March 1, 1989.); or, 

(3) Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient treatment March 
10, 1976.)  

The total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of the total 
rating period.  38 C.F.R. § 4.30(a).  A reduction in the total 
rating will not be subject to 38 C.F.R. § 3.105 (2009).  

On November 5, 2007 and in March and April 2008, the Veteran's 
private treating physician, J. H., M.D., reported that from 
October 8, 2007 to January 15, 2008, the Veteran was off work due 
to plantar fasciitis.  Rather than being associated with a 
hospital discharge or outpatient release, those reports were 
offered almost one month after the reported period of 
convalescence began.  While not dispositive, a period of 
convalescence prescribed well after the treatment militates 
against the claim.  Cf. Felden v. West, 11 Vet. App. 427 (1998) 
(An uncontroverted medical opinion, issued 9 days after the 
Veteran's release from outpatient arthrodesis and splinting of 
the right little finger, stating that he would not be able to 
return to employment for eight weeks after the surgery, was 
sufficient to support the need for a period of convalescence.)

In addition, the evidence of record, such as the reports of three 
VA examinations and VA outpatient records, reflecting treatment 
or examinations performed during and after the reported period of 
convalescence, is negative for any findings that the Veteran 
actually missed work.  For example, during the November 19, 2007 
VA examination (more than one month into the Veteran's reported 
period of convalescence), the examiner noted that the Veteran's 
bilateral foot disability had not caused him to be incapacitated 
at any time, during the previous twelve months.  In fact, the 
examiner considered the Veteran's pes planus to be of moderate 
degree.  

Nevertheless, even if the Veteran did miss work for three months 
due to plantar fasciitis, there is no evidence that he required 
surgery or immobilization of the joints associated with that 
disorder.  In this regard, the November 2007 VA examiner noted 
that the Veteran had not had surgery.  Although the examiner 
found that the Veteran wore braces on both ankles, walked with a 
slight limp and used cane for ambulation, the examiner did not 
report that any of the associated joints were immobilized.  The 
VA outpatient treatment reports in February and March 2008 and 
the reports of the June 2008 and March 2009 VA examinations are 
similarly negative.  In fact, in April 2008, Dr. H. noted that 
the Veteran's treatment had included cold pack therapy, rest, 
custom-molded shoe inserts, and orthopedic shoes.  He made no 
reference to surgery or immobilization or to the specific period 
of convalescence.  Such evidence further militates against the 
Veteran's claim.

Absent evidence of surgery or immobilization of the Veteran's 
service-connected foot disability, or evidence of a timely 
opinion noting the need for a period of convalescence, or 
evidence that the Veteran actually missed work during the 
reported period of convalescence, he does not meet the criteria 
for a temporary total rating under 38 C.F.R. § 4.30.  Indeed, the 
preponderance of the evidence of record is against the Veteran's 
claim.  Therefore, a temporary total rating, due to a period of 
convalescence from October 8, 2007 through January 15, 2008, is 
not warranted.  Accordingly, the appeal is denied.


ORDER

With respect to the issue of entitlement to service connection 
for a left knee disability, the appeal is dismissed.  

With respect to the entitlement to service connection for a 
bilateral ankle disability, the appeal is dismissed.  

With respect to the issue of entitlement to an initial 10 percent 
rating for a right ganglion cyst with a carpal clavicular 
osteophyte, the appeal is dismissed.

With respect to the issue of entitlement to an effective date 
prior to October 25, 2007, for service connection for a right 
ganglion cyst with a carpal clavicular osteophyte, the appeal is 
dismissed.

Entitlement to service connection for shin splints is denied.

Entitlement to a temporary total rating is denied for a period of 
convalescence from October 8, 2007 through January 15, 2008, 
following treatment for service-connected plantar fasciitis is 
denied.  



			
	FRANK J. FLOWERS	MICHAEL A. HERMAN
	               Veterans Law Judge                                    
Veterans Law Judge
         Board of Veterans' Appeals                         Board 
of Veterans' Appeals


________________________________
MICHELLE L. KANE
Veterans Law Judge
  Board of Veterans' Appeals




 Department of Veterans Affairs


